Case 1:19-cr-00869-ER Document 106-4 Filed 09/10/21 Page 1 of 4




   Exhibit D
      Case 1:19-cr-00869-ER Document 106-4 Filed 09/10/21 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA             :

             - v. -                  :          STIPULATION

NEIL COLE,                           :          19 Cr. 869 (ER)

                  Defendant.         :

- - - - - - - - - - - - - - - - x

          IT IS HEREBY STIPULATED AND AGREED by and between the

United States of America, by AUDREY STRAUSS, United States

Attorney, Edward Imperatore, Scott Hartman, and Jared Lenow,

Assistant United States Attorneys, of counsel, and Neil Cole, the

defendant, by and through his counsel, Lorin Reisner, Richard

Tarlowe, and Andrew Reich, that:

     1.   Government Exhibit 600 is a true and accurate redacted

copy of a memorandum from Deborah Sorell to Neil Cole and Larry

O’Shaughnessy, dated May 27, 1999 and entitled “Redwood

Accounting Issues,” maintained by Candie’s, Inc. (“Candie’s).

     2.   On October 14, 2003, Neil Cole provided testimony under

oath to the Securities and Exchange Commission in an

investigation relating to Candie’s. The following is an excerpt

of Cole’s testimony. “Q:” refers to questions Cole was asked, and

“A:” refers to Cole’s answers.

          Q.   Mr. Cole, you've been handed [Government Exhibit
          600]. It’s a memorandum to Neil Cole and Larry
          O'Shaughnessy from Deborah Sorrell dated May 27,
      Case 1:19-cr-00869-ER Document 106-4 Filed 09/10/21 Page 3 of 4



          1999[.]   First of all, have you seen this document
          before?

          A.    Yes.

          Q.    What is it?

          A.   It is a memo by our general counsel, Deborah
          Sorell, to myself and Larry from May of ’99.

          Q.    Did you play a role in creating this document?

          A.    Yes.

     3.   Government Exhibit 601 is a true and accurate copy of

handwritten notes of a May 14, 1999 meeting of the Audit

Committee of the Board of Directors of Candie’s.

     4.   Government Exhibit 602 is a true and accurate copy of

an accounts receivable confirmation, dated January 31, 1999,

submitted by Redwood Shoes Corp. to Ernst & Young LLP (“Ernst &

Young”), as outside auditor to Candie’s.

     5.   Government Exhibit 603 is a true and accurate copy of a

journal entry form for Candie’s, maintained by Ernst & Young.

     6.   Government Exhibit 604 is a true and accurate copy of

an April 30, 2003 order of the Securities and Exchange

Commission, in the Matter of Neil R. Cole, Respondent,

instituting proceedings pursuant to the Securities Exchange Act

of 1934, making findings, and imposing a cease-and-desist order.




                                    2
         Case 1:19-cr-00869-ER Document 106-4 Filed 09/10/21 Page 4 of 4



     IT IS FURTHER STIPULATED AND AGREED that this stipulation

may be received into evidence as a Government Exhibit at trial.

Dated:       New York, New York
             ____________, 2021

                                    AUDREY STRAUSS
                                    Acting United States Attorney for
                                    the Southern District of New York


                                By: _________________________
                                    Edward Imperatore
                                    Scott Hartman
                                    Jared Lenow
                                    Assistant United States Attorneys


                                    _________________________
                                    Lorin Reisner
                                    Richard Tarlowe
                                    Andrew Reich
                                    Attorneys for Neil Cole




                                       3
